COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                                 NO.
2-10-132-CV
 
 
JIANGTAO LI                                                                                     APPELLANT
 
                                                             V.
 
BING XIAO                                                                                           APPELLEE
 
                                                       ------------
 
               FROM
THE 393RD DISTRICT COURT OF DENTON COUNTY
 
                                                       ------------
 
                                      MEMORANDUM OPINION[1]
 
                                                       ------------
Appellant
Jiangtao Li attempts to appeal from a document entitled ATemporary
Orders@ and
one entitled AAmended
Temporary Orders,@ both issued in a divorce
suit.  Because there does not appear to
be a final, appealable judgment in the suit, we dismiss the appeal for want of
jurisdiction.




The
trial court signed the ATemporary Orders@ at
issue on January 28, 2010.  Li filed a
pro se notice of appeal the following day. 
On February 25, 2010, we notified the parties of our concern that this
court may not have jurisdiction over the appeal because the ATemporary
Orders@ did
not appear to be an appealable order.  We
informed the parties that unless Li or any party desiring to continue the
appeal filed with the court a response by March 8, 2010, showing grounds for
continuing the appeal, the appeal would be dismissed for want of
jurisdiction.  See Tex. R. App. P.
42.3(a), 44.3.  No response was filed,
and on March 25, 2010, we dismissed the appeal for want of jurisdiction.  Li v. Xiao, No. 02-10-00027-CV, 2010
WL 1137027, at *1 (Tex. App.CFort
Worth Mar. 25, 2010, no pet.).
On
March 30, 2010, the trial court signed the AAmended
Temporary Orders@ at issue.  Li filed a pro se notice of appeal on April
23, 2010, appealing from both the January 28, 2010 ATemporary
Orders@ and
the March 30, 2010 AAmended Temporary Orders.@  We again notified the parties of our concern
that this court may not have jurisdiction over the appeal because the ATemporary
Orders@ and
the AAmended
Temporary Orders@ did not appear to be
appealable orders.  We informed the
parties that unless Li or any party desiring to continue this appeal filed with
the court a response by May 24, 2010, showing grounds for continuing the
appeal, this appeal would be dismissed for want of jurisdiction.  Id. 
Li filed a response on May 20, 2010, but she failed to show grounds for
continuing the appeal.




Moreover,
from the faces of the ATemporary Orders@ and
the AAmended
Temporary Orders,@ the documents are
interlocutory.  See Lehmann v.
Har‑Con Corp., 39 S.W.3d 191, 195 (Tex. 2001); see also In re
J.W.L., 291 S.W.3d 79, 83 (Tex. App.CFort
Worth 2009, orig. proceeding) (ATemporary
orders entered in family law cases are not appealable.@); Ruiz
v. Ruiz, 946 S.W.2d 123, 124 (Tex. App.CEl
Paso 1997, no writ) (stating that an order that does not dispose of all parties
and issues in the case must be classified, for purposes of appeal, as an
interlocutory order).  Without
affirmative statutory authority to hear an interlocutory appeal, this court is
without jurisdiction.  See, e.g.,
Tex. Civ. Prac. & Rem. Code Ann. '
51.014 (Vernon 2008) (setting out interlocutory appeal exceptions); Ruiz,
946 S.W.2d at 124.  Accordingly, we
dismiss this appeal for want of jurisdiction. 
See Tex. R. App. P. 42.3(a), 43.2(f).
 
PER CURIAM
 
PANEL:  MCCOY, J.; LIVINGSTON, C.J.; and MEIER, J.
DELIVERED: June 24, 2010




[1]See Tex. R. App. P. 47.4.